,Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Elena Dreszer on 4-20-22.

The application has been amended as follows: 

1.	(amended) A method comprising:
executing, at a first paired client device, a messaging client configured to access a co-location communication service provided by a messaging server, the first paired client device is associated with a first user profile from profiles maintained by the messaging server representing respective users of the co-location communication service;
detecting, at the first paired client device using a short range wireless communication component, that a second paired client device executing the messaging client configured to access the messaging server, is within a threshold distance;
exchanging at the first paired client device, messaging communications with a second paired device using a short range wireless communication component;
at [[a]] the first paired client device, from location services executing at the first paired client device, obtaining first location data indicating geographic location of the first paired client device;
receiving, from [[a]] the messaging server, second location data indicating geographic location of [[a]] the second paired client device;
based on the first location data and the second location data, determining that a distance between the first paired client device and the second paired client device transgresses a threshold distance; and
in response to the determining, disabling operation of [[a]] the short range wireless communication component at the first paired client device, the short range wireless communication component configured to exchange communications with the second paired client device within a co-location distance.

3.	(Canceled)

4.	(amended) The method of claim [[3]] 1, wherein the first user profile is paired with a second user profile associated with the second paired client device, an indication of a pairing between the first user profile and the second user profile is stored at the messaging server, the receiving of the second location data from the messaging server is associated with the pairing between the first user profile and the second user profile.

5.	(amended) The method of claim [[3]] 1, the method comprising determining the threshold distance by executing a machine learning model that receives as input features indicative of interactions with the co-location communication service of respective users represented by the first user profile and a second user profile.

11.	(amended) A system comprising:
one or more processors; and
a non-transitory computer readable storage medium comprising instructions that when executed by the one or more processors cause the one or more processors to perform operations comprising:
executing, at a first paired client device, a messaging client configured to access a co-location communication service provided by a messaging server, the first paired client device is associated with a first user profile from profiles maintained by the messaging server representing respective users of the co-location communication service;
detecting, at the first paired client device using a short range wireless communication component, that a second paired client device executing the messaging client configured to access the messaging server, is within a threshold distance;
exchanging at the first paired client device, messaging communications with a second paired device using a short range wireless communication component;
at [[a]] the first paired client device, from location services executing at the first paired client device, obtaining first location data indicating geographic location of the first paired client device;
receiving, from [[a]] the messaging server, second location data indicating geographic location of [[a]] the second paired client device;
based on the first location data and the second location data, determining that a distance between the first paired client device and the second paired client device transgresses a threshold distance; and
in response to the determining, disabling operation of [[a]] the short range wireless communication component at the first paired client device, the short range wireless communication component configured to exchange communications with the second paired client device within a co-location distance.

12.	(amended) The system of claim 11, wherein the operations caused by instructions executed by the one or more processors include communicating the first location data to the messaging server, the messaging server configured to communicate the first location data to the second paired client device.

13.	(Canceled)

14.	(amended) The system of claim 11, wherein the first user profile is paired with a second user profile associated with the second paired client device, an indication of a pairing between the first user profile and the second user profile is stored at the messaging server, the receiving of the second location data from the messaging server is associated with the pairing between the first user profile and the second user profile.

15.	(amended) The system of claim 11, wherein the operations caused by instructions executed by the one or more processors include determining the threshold distance by executing a machine learning model that takes as input features indicative of interactions with the co-location communication service of respective users represented by the first user profile and  a second user profile.


18.	(amended) The system of claim 11, wherein the operations caused by instructions executed by the one or more processors include:	  in response to determining that a new distance between the first paired client device and the second paired client device is less than the threshold distance, resuming operation of the short range wireless communication component at the first paired client device.

20.	(amended) A machine-readable non-transitory storage medium having instruction data executable by a machine to cause the machine to perform operations comprising:
executing, at a first paired client device, a messaging client configured to access a co-location communication service provided by a messaging server, the first paired client device is associated with a first user profile from profiles maintained by the messaging server representing respective users of the co-location communication service;
detecting, at the first paired client device using a short range wireless communication component, that a second paired client device executing the messaging client configured to access the messaging server, is within a threshold distance;
exchanging at the first paired client device, messaging communications with a second paired device using a short range wireless communication component;
at [[a]] the first paired client device, from location services executing at the first paired client device, obtaining first location data indicating geographic location of the first paired client device;
receiving, from [[a]] the messaging server, second location data indicating geographic location of [[a]] the second paired client device;
based on the first location data and the second location data, determining that a distance between the first paired client device and the second paired client device transgresses a threshold distance; and
in response to the determining, disabling operation of [[a]] the short range wireless communication component at the first paired client device, the short range wireless communication component configured to exchange communications with the second paired client device within a co-location distance.






Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: the prior art does not teach features which include first establishing messaging communications based on short range detection and then subsequently obtaining the (GPS) locations of each device (the second device’s location coming from the server) and comparing them to a threshold and then turning off the short range communication when a threshold distance is exceeded, as now recited.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN SHAUN KELLEY whose telephone number is (571)272-5652. The examiner can normally be reached Mondays to Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S KELLEY/Primary Examiner, Art Unit 2646